Citation Nr: 1710145	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for right knee arthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971 and June 1974 to January 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In a February 2016 decision, the Board denied the Veteran's claims for an increased rating for the service-connected right knee arthritis, lumbosacral strain, and right hip disabilities, granted service connection for residuals of thyroid cancer, and remanded the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to special monthly compensation (SMC).  The Veteran thereafter appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication only to the extent that it denied entitlement to an increased rating for a right knee disability.  In a September 2016 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In December 2016, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a recent case, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to the Correia case, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  The Board's December 2016 remand specifically requested that the VA examiner address range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left knees.  The Board asked the VA examiner to address the Veteran's reports of his right knee giving way, describe any painful motion and resulting functional loss, and explain why any requested testing could not be conducted. 

The January 2017 VA examiner reported the Veteran's bilateral knee initial range of motion, noted evidence of pain with weight bearing in the right knee and none on the left knee, and performed repetitive use testing.  Yet the VA examiner did not evaluate range of motion in both active and passive motion for each knee.  The VA examiner also did not comment on the Veteran's reports of his knee giving way, comment on the painful motion or functional loss, or explain why the requested testing was unable to be conducted.  As such, a remand is necessary to obtain a VA examination that complies with the remand directives.  Stegall v. West, 11 Vet. App. 268.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination, conducted by a VA examiner with appropriate expertise to determine the current severity of the Veteran's right knee arthritis disability.  The Veteran's claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

Specifically, the examiner should include joint instability testing results (Lachman's, McMurray's, and Drawer), and evaluate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right knee and the left knee.

The examiner should also specifically comment on the Veteran's reports of his right knee giving way, and whether or not those reports are indicative of right knee instability.

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


